DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered. The status of the claims is as follows:
Claims 1-20 are pending.
Claims 1, 7, 9, 11, 16-18, and 20 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, and 20, the combination of limitations presented in the claim are not found within the available prior art. As discussed on pages 6-7 of Applicant’s response filed 01/19/2022; the previously presented rejections over Hetherington, Newburn, and Yamana fail to teach the newly amended limitations.  An updated search of available prior art failed to identify a teaching, alone or in combination, to overcome the deficiencies of Hetherington, Newburn, and Yamana in a manner which would anticipate or render the claimed invention obvious; however several references of note were identified (see attached PTO-892).  In particular, Vorbach (US 2014/0052961 A1) demonstrates a system that may be a Digital Signal processor utilizing a multi-threaded, multi-channel memory interface that utilizes a crossbar implemented to allocate processor channels to corresponding memory locations; however Vorbach differs in that they utilized multiple, dedicated memory controllers for each processor channel (see Fig. 2 and corresponding paragraphs) and do not disclose “wherein at least one of the threads is configured to detect an occurrence of an event and, responsive thereto, control provision of data from the memory device to a selected hardware peripheral using the thread's associated channel; and a plurality of queues arranged to hold one or more items written by the multi-threaded processor responsive to completion of an operation, and notification logic for each queue arranged to assert a flag to indicate when its associated queue contains at least one item, wherein the at least one thread is arranged to detect the occurrence of an event in dependence on assertion of at least one of the flags. ”.
Claims 2-10 and 12-19 are dependent from and allowed in conjunction with corresponding independent claims 1, and 11.


Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138